Citation Nr: 0327533	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-09 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Pittsburgh, PA.  The RO denied entitlement to service 
connection for PTSD.  

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
A transcript of this hearing is associated with the claims 
file.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The probative, competent evidence of record corroborates 
the incurrence of inservice combat stressors and supports a 
finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(c), 3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not reflect any treatment for 
psychiatric complaints.


Service personnel records reflect that the veteran served in 
the Marines with a military occupational specialty as 
rifleman.  He participated in a number of combat operations 
in Vietnam, including counter guerilla operations in South 
Vietnam from July to November 1965; and counter guerilla 
operations in the Chu Lai Area in January 1966.  He also 
participated in Operations "STOMP," "BLUE MARLIN," and 
"HARVEST MOON" between September 1965 and December 1965.

The veteran has alleged a number of combat related stressors, 
including being subjected to sniper fire, mortar rounds, and 
going out on ambushes.  He described in detail an incident 
during operation Harvest Moon in which his unit attacked a 
village and he witnessed a young girl get wounded in the face 
by a grenade.  His stressor statement described in detail 
numerous other combat related stressors.

VA treatment records reflect that the veteran was treated 
between 2000 and 2001 in a PTSD program as well as for 
substance abuse problems.  In December 2000 he was seen in 
group and individual therapy for PTSD as well as substance 
abuse.  He was noted to have a GAF of 50 and carried a dual 
diagnosis of alcohol/cannabis dependence and PTSD in an 
individual therapy record from that month.  Another December 
2000 psych evaluation note gives a history of PTSD.  

A vocational rehabilitation initial evaluation from December 
2000 also reflects the veteran to have concerns about PTSD, 
although the diagnosis centered around polysubstance abuse.  
This record noted the veteran to be an unemployed roofer, 
with a history of having been in at least 5 rehabilitation 
programs before.  

A January 2001 social work note reflects complaints of 
frequent nightmares, short tempered and social isolation, 
with a GAF of 40.  A progress note also from January 2001 
primarily addressed gastrointestinal issues, but also noted 
the veteran to have been unemployed for the past 4 or 5 years 
and in treatment for PTSD and alcohol problems.

The veteran has submitted a computer print out that appears 
to be from the Department of the Navy/United States Marine 
Corp addressing the history of Operation Harvest Moon.  This 
report discusses numerous combat operations including mortar 
attacks, snipers and machine gun battles that took place in 
December 1965.

The report of a February 2001 VA examination for PTSD 
reflects a history of the veteran having served in the 
Marines as an infantryman in Vietnam before being pulled out 
of Vietnam in February 1966 for a parasitic infection.  He 
was noted to be 30 percent service connected for this 
infection.  He cited stressors such as being exposed to 
snipers and usual combat experiences.  He talked about a 
little girl who was injured with grenades and was left by the 
road wounded.  

The veteran's subjective complaints included nightmares about 
Vietnam on a monthly basis, triggered by spending time at the 
VFW with other Vietnam veterans.  He indicated that he was 
warned about hanging out at the VFW because it tended to lead 
him towards drugs and alcohol use.  He complained of trouble 
sleeping at night and now that he had been drinking less, he 
had trouble with frequent awakening.  He gave a history of 
having drunk alcohol to extreme excess and using drugs for 35 
years.  

His longest period of sobriety was some 18 days in the 1980's 
when he was hospitalized for a back operation.  He described 
being reminded of Vietnam when exposed to rainy weather, 
thunder, sounds of gunshots or seeing Asian people.  He noted 
that at such times he got anxious.  However, when asked about 
this in detail, the stress appeared to be because he had not 
been able to work for any appreciable length of time due to 
his drug and alcohol addiction and the fact that he was 
living in extreme poverty.  Aside from these above 
complaints, he endorsed no other symptoms of PTSD.  

His history was noted to be significant for five or six 
admissions for polysubstance abuse, none of which have been 
effective to any measurable extent.  He was noted to have 
abused alcohol, marijuana and cocaine, although he claimed to 
not have used cocaine for about six months.  

He was presently still using marijuana and alcohol, 
apparently on a daily basis, although he denied this.  The 
examiner based this suggestion on a report to his physician 
at the VA Medical Center regarding CTAD core program 
treatment in December 2000.  He was noted to have been 
prescribed medications for his complaints of anxiety.  He was 
noted to have made some appointments with Social Services, 
but did not follow through with subsequent appointments.  He 
was noted to have never made any appointments with the 
psychiatrist and the diagnosis of PTSD was not confirmed.  

He reluctantly pointed out that he did not make these 
appointments because he got drunk.  He was scheduled to see a 
social worker and indicated that he was going to reinstitute 
contact with VA.  He gave a legal history of having several 
arrests for DUIs and for alcohol related fights.  In his 
medical history, he was noted to be taking Trazadone, 
although this was uncertain due to continued alcohol use.  
His general history was significant for two failed marriages 
and he had never been employed for very long because he would 
always get fired due to alcoholism and absenteeism.  He last 
worked in 1996 and had given up all effort to find employment 
at this time.  

On psychological testing, the veteran was said to have a 
score indicating moderate to moderately severe depression, 
which the examiner felt appeared to be an exaggeration of 
symptoms, inconsistent with clinical presentation.  His 
Mississippi Combat Scale was said to have a score, which was 
well above the cut off for Vietnam veterans.  Again the 
examiner opined that appeared to be an exaggeration of 
symptoms, inconsistent with clinical presentation.  

Mental status examination revealed the veteran to be alert 
and oriented in all three spheres, in good contact with 
reality and not showing signs or symptoms of psychosis.  His 
conversation was goal directed, relevant, coherent and 
organized.  There was no suicidal ideation and no symptoms 
consistent with PTSD, except for complaints of intrusive 
thoughts when reminded of Vietnam and of occasional 
nightmares once or twice a month.  His intellect and memory 
appeared intact and insight and judgment were lacking.  

The examiner's impression, based on review of the claims file 
and examination and testing of the veteran was that the 
veteran exhibited the following: Axis I disorder, 
polysubstance abuse, active.  Axis II diagnosis was deferred.  
GAF score was 60.  The examiner opined that the veteran does 
not meet diagnostic criteria for PTSD either in terms of 
specific identified stressors or in ongoing symptoms.  

In April 2003 the veteran underwent a private examination for 
PTSD complaints.  He indicated that he had run out of 
benefits and had no transportation; thus, he had not been 
seeing anybody for his psychiatric needs.  He reported that 
he was referred by his primary care physician for this 
examination.  He reported having flashbacks of war memories 
and of nightmares related to Vietnam ever since the war in 
Iraq had begun.  He reported sleeping less and having high 
tensions of anxiety.  He responded anxiously to helicopter 
noises and loud noises.  

He reported having this problem for more than 30 years, and 
having sought treatment for the past two years, but having 
been unable to get recent treatment.  He reported coping with 
his symptoms by drinking primarily and was drinking heavily.  
He gave a history of a long history of drinking and admitted 
that he drank a lot in order to go to sleep.  He described 
having physical and legal problems related to his drinking.  
He was no longer able to drive due to his numerous DUIs.  He 
reported significant anhedonia, hopelessness and fatigue.  He 
denied suicidal or homicidal ideations at this time.  He also 
denied having hallucinations or delusions.  He was noted to 
report to this physician in hopes of getting help for his 
PTSD symptoms so he could sleep better.  He denied manic or 
any other anxiety symptoms.  He also reported occasional drug 
use.  

The veteran gave a past psychiatric history of having 
suffered from PTSD symptoms since 1965 or 1970, but not 
having treatment until recently.  He reported drinking 
heavily in the past when younger, and losing a lot of jobs 
due to this habit.  He also reported having two divorces, 
physical and legal problems because of his drinking.  He gave 
a history of drug use, but his primary drug of choice was 
alcohol.  
He denied previous suicide attempts, but reported having 
driven his car off a cliff once while drunk.  He related 
having joined the Marines at age 17, and having been 
stationed in Vietnam for about 12 or 13 months.  He saw 
active combat and saw many friends die.  He reported working 
in a steel mill after he returned from the service.  He 
indicated that he continued to have nightmares but never 
sought treatment before 2000 when he went to VA.  On mental 
status examination, the veteran was noted to appear 
disheveled, dysphonic and poorly groomed.  He had good eye 
contact and speech was goal directed.  He was alert and 
oriented times three, and his memory and concentration were 
within normal limits.  There was no evidence of agitation or 
aggression.  He did not appear to have any significant 
tremors or delirium.  He did not appear to have current 
suicidal or homicidal ideation, hallucinations or delusions.  
His insight into his problem was good and his judgment was 
limited at this time.  

The Axis I diagnostic impression was PTSD, chronic type; 
depressive disorder, not otherwise specified; alcohol abuse; 
marijuana abuse, noncompliance with treatment; rule out major 
depression and rule out alcohol dependence.  The summary 
reflects that the veteran's dual diagnosis was discussed with 
him and that he appeared to have some PTSD.  The examining 
physician noted that it was not uncommon to have alcohol 
abuse related to this illness.  Treatment options were 
discussed.  

In April 2003 the veteran testified at his Travel Board 
hearing.  He testified about the combat stressors he was 
subjected to, including the incident involving the girl and 
the grenade.  He testified that he began having PTSD symptoms 
a few years after he got out of the service, including 
nightmares about the young girl.  He also stated the names of 
some people he knew that were killed while he was in Vietnam.  
Subsequently he submitted some PTSD related information from 
the internet.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full. 38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term. 
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis. 38 C.F.R. § 4.125(a), 
effective November 7, 1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  


Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that sufficient evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Service personnel records were obtained as well as 
records of unit history were obtained to verify stressors.  
Private medical records were obtained.  

A VA examination was conducted and copies of the reports are 
associated with the file.  

In addition, in the July 2001 rating decision, the RO further 
notified the veteran of the evidence that is necessary to 
substantiate his claim.  In addition, the RO informed the 
veteran in the December 2001 Statement of the Case of the 
information, medical evidence, or lay evidence necessary to 
support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, and other correspondence pertinent to 
the current claim.  A May 2001 letter sent by the RO notified 
the veteran of the VCAA and advised him of the evidence he 
needed to submit in support of the claim and the evidence the 
RO would obtain on his behalf.  


In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra constitute harmless error and are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The balance of the probative evidence in this case weighs in 
favor of the veteran's claim.

The service personnel records coupled with the Department of 
the Navy computer print out describing Operation Harvest 
Moon, one of the combat missions the veteran participated in 
lend credence to the veteran's allegations of stressors.  
He is noted to have a combat military occupational specialty 
and his claimed combat stressors that include being subjected 
to mortar and rocket attacks and ambushes appear to be 
confirmed by the probative evidence of record.  Specifically 
the above described print out about Harvest Moon reflects 
that during the time he was involved in this operation, 
combat situations such as mortar attacks, snipers and machine 
gun battles were noted to occur.  Further lending credence to 
his contentions of combat exposure were his involvements in 
other missions including counter guerilla operations.

Thus the Board finds that the evidence reflects that the 
veteran has confirmed stressors related to his service.

The record is in equipoise as to whether the veteran has a 
diagnosis of PTSD.  On one hand the VA treatment records 
reflect treatment for PTSD as well as for polysubstance 
abuse.  

The unfavorable evidence is the report from the February 2001 
VA examination that flatly states that the veteran does not 
have a diagnosis of PTSD.  The examiner in this examination 
dismissed the score from his Mississippi Combat Scale which 
was well above the cut off for Vietnam veterans, by stating 
that this score appeared to be an exaggeration of symptoms, 
inconsistent with clinical presentation.  The examiner 
similarly dismissed the scores that suggested moderate to 
moderately severe depression as exaggerated.  The examiner's 
diagnosis was limited to polysubstance abuse.

On the other hand, the favorable evidence comes in the form 
of the April 2001 private examination, in which the veteran 
is noted to have sought treatment for PTSD symptoms that 
appear to have been recently triggered by the onset of the 
conflict in Iraq.  This examination is noted to have 
considered the veteran's past history including his exposure 
to combat stressors and also his long term struggles with 
alcohol and drug abuse.  The examining physician in this case 
diagnosed PTSD as well as differential diagnoses that 
included drug and alcohol abuse.  PTSD was linked to the 
veteran's combat stressors.  The physician pointed out that 
the veteran's abuse of alcohol is not an uncommon incident 
among PTSD sufferers.   

Thus, the Board finds that with consideration of reasonable 
doubt, the probative, competent evidentiary record supports a 
grant of the claim of service connection for PTSD.  38 C.F.R. 
§§ 3.303(a), 3.304.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



